Citation Nr: 0127153	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  98-06 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder, including as secondary to herbicide exposure.  

2.  Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD), to include restoration of a 
70 percent evaluation.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Appellant and sister


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1963 to 
December 1966, and from April 1968 to December 1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the VA RO 
which denied service connection for a low back disorder, to 
include as secondary to herbicide exposure, denied 
entitlement to a compensable evaluation for a skin disorder, 
and denied entitlement to a rating in excess of 50 percent, 
to include restoration of a 70 percent evaluation for PTSD.  

A Board hearing was held at the RO in October 1999, before 
Michael D. Lyon, the Board Member signing this document.  The 
Board Member had been designated by the Chairman to conduct 
the hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2001).  A transcript of the hearing testimony is on file.  

The Board affirmed the RO determination in an August 2000 
decision, with the exception of the issue of entitlement to a 
compensable evaluation for a skin disorder, which was 
remanded for further evidentiary development.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In March 2001, the VA filed a Joint Motion 
for Remand and to Stay Proceedings.  By Order dated March 23, 
2001, the Veterans Claims Court vacated the Board's August 
2000 decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  



REMAND

In light of the Joint Motion for Remand and to Stay 
Proceedings and the Veterans Claims Court's Order and the 
change in the law discussed below, the Board finds that due 
process requires a remand of the case.  

Historically, the Board notes that service connection for a 
low back disorder, including arthritis was denied in an April 
1996 RO decision.  Service connection for PTSD was granted 
with a 70 percent evaluation.  In an August 1997 decision, 
the RO proposed a reduction in the 70 percent evaluation for 
PTSD.  The evaluation for PTSD was reduced to 50 percent, 
effective March 1998.  The veteran timely appealed the 
adverse RO determination.  In August 1998, the veteran filed 
a claim for service connection for a low back disorder on the 
theory that such was due to herbicide exposure during his 
service in Vietnam.  The veteran also claimed that a 
compensable evaluation for his skin rash disorder was 
warranted.  In an April 1999 decision, the RO, in pertinent 
part, denied service connection for a low back disorder, on a 
direct and secondary basis and denied a compensable 
evaluation for a skin rash condition.  The veteran properly 
appealed the RO determination.  

During the course of development of the instant claim, the 
law concerning notice to be provided, and assistance in 
developing the claim was changed.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)).  In addition, there have recently 
been final regulations promulgated, which implement these 
provisions.  See 66 Fed. Reg. 45,620-32 (August 29, 2001) (to 
be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326).  Among other things, this law eliminates the concept 
of a well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, and the subsequent 
regulations, a remand in this case is required for compliance 
with the notice and duty to assist provisions contained in 
the new law. See Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
In addition, because the VA regional office (RO) has not yet 
considered whether any additional notification or development 
action is required under the Veterans Claims Assistance Act 
of 2000, it would be potentially prejudicial to the veteran 
if the Board were to proceed to issue a decision at this 
time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

Moreover, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  In this regard, the Board 
notes that the veteran has stated on several occasions that 
he receives treatment at the Tuskegee VA medical center for 
disabilities pertinent to his appeal.  In the opinion of the 
Board, an additional attempt should be made to obtain such 
records, to the extent not currently on file.  Finally, the 
veteran is advised that while the case is on remand status, 
he is free to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d)) (West Supp. 2001).  In this 
regard, it is noted that the most recent VA examination of 
record regarding the claim for PTSD is dated in 1997.  In the 
opinion of the Board, a new examination is warranted to 
determine the current nature and severity of the veteran's 
service-connected PTSD.  

Accordingly, this case is REMANDED for the following:  

1.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatment of any physicians, hospitals, 
or treatment centers (private or VA) who 
have provided him with treatment for the 
claimed disabilities, not already 
associated with the claims file.  After 
securing the necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran.  In particular, the RO should 
obtain pertinent records of treatment from 
the Tuskegee VA medical center which are 
not already of record.  To the extent 
there is an attempt to obtain records that 
is unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The veteran and his representative 
should also be informed of any negative 
results.  38 C.F.R. § 3.159.

2.  Thereafter, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the current 
nature and severity of the veteran's 
service-connected PTSD.  The entire 
claims folder should be reviewed by the 
examiner prior to the examination, and a 
statement to that effect must be included 
in the examination report.  All indicated 
tests and studies should be performed.  
The examiner should provide a complete 
rationale for all opinions or conclusions 
expressed.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West Supp. 2001) 
are fully complied with and satisfied.  
For further pertinent guidance on the 
processing of this case in light of the 
changes in the law, the RO should refer to 
any pertinent formal or informal guidance 
that is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

4.  If the benefit sought on appeal 
remains denied, the veteran should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


